DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 15-18,  filed April 29, 2022, with respect to the 35 USC 101 rejection of Claims 1-16  have been fully considered but they are not persuasive.  Applicant has amended Claims 1 and 2 to recite that the “methods for determining a longer edge or a shorter edge” are “for use in increasing the through-put of the item of laundry through a laundry treatment apparatus”,  and has amended Claims 13-16, which are directed to methods for feeding an item of laundry to a laundry treatment apparatus, to similarly recite “so as to increase the through-put of the item of laundry through the treatment apparatus” .  Independent Claim 9, which is a “determining the longer/shorter edge” method has not been amended to incorporate a similar “increase the through-put” limitation.   However, these limitations have been added to only the preamble of the claims, and the preamble does not positively add limitations to the claimed methods or further modify limitations recited in the body of the claim.  As such, these added limitations do not limit the claims as they are merely intended uses of the method claims.  Moreover, the addition of the image-providing device to the independent claims does not obviate the rejection because it is so generic and functional (there are no details provided about the type of the image-providing device) and only represents instructions to apply the judicial exception using well known technology such as a camera.  For at least these reasons, the 35 USC 101 rejection is maintained.
Applicant's arguments, see pages 15-18,  filed April 29, 2022, with respect to the 35 USC 103 rejection of Claims 1-16  have been fully considered but they are not persuasive.   While the claimed invention may have solved a longstanding problem, the claims merely recite the application of known mathematical and geometry relationships without indicating as to how the determination of either the longer edge or the shorter edge actually helps to increase the through-put of the laundry through the laundry treatment apparatus.  As such, the 35 USC 103 is maintained.  
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods for determining a longer edge and/or shorter edge of laundry items  (see Claims 1, 2, and 9) and methods for feeding an item of laundry to a laundry treatment apparatus (see Claims 13, 14, 15, and 16).  Accordingly, all of the claims fall within one of the statutory categories, thereby meeting Step 1 of the subject matter eligibility analysis as described in MPEP  2106.
With regard to Step 2A, prong one, all of the independent claims recite one of the judicial exceptions, namely an abstract idea.  More particularly, in the more specific “feeding” methods, Claim 13 includes a stand-alone “determining” step for determining the longer or shorter edge of the laundry item, while Claims 14, 15, and 16 incorporate the “determining” methods of Claims 1, 2, and 9 respectively (by being dependent on Claims 1, 2, and 9).  All of the independent claims perform the “determining a longer and/or shorter edge” by “recording images of edge areas” adjacent a freely hanging second corner of the laundry item, “analyzing the images”, and “measuring respective angles” or “measuring the respective lengths of the respective edge areas”.  These recited steps involve mental processes (making a judgment) and math relationships (comparison of values directed to different directions, lengths of the edge areas, and angles of the edge areas with respect to imaginary horizontal and vertical reference lines) and therefore, fall into the “mathematical concept” group of abstract ideas.  The recitation of the “imaging device to record images” does not negate the mental nature of these claims because the structure is only generically and functionally recited, and is therefore, only a tool to perform the mental processes.  In addition,  courts have made clear that “mere physicality or tangibility of an additional element or elements in not a relevant consideration in the eligibility analysis” (see MPEP 2106.05(I).) 
With regard to Step 2A, prong two, the claims as a whole do not integrate the judicial exception into a practical application of the exception. With the exception of Claim 9, Applicant has amended the independent claims to recite an intended use of the methods, which is to “increasing/increase the through-put of the item of laundry through a laundry treatment”.  However, in all of the claims, this limitation is added to the preamble, and there are no positively recited steps within the body of the claim that makes clear as to how this intended use/advantage is achieved.  As such, the limitation that was added to the preamble of Claims 1, 2, and 13-16 does not limit the claims. 
With regard to Step 2B, this part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP 2106.05.).  In the “feeding” methods as recited in Claims 1, 2, 9, the only additional element is the “image-providing device, and because it is recited in a highly generalized/functional way and is operating in its ordinary capacity, it is merely a tool for performing the mental processes and calculations.  With regard to the ”feeding” methods, as recited in Claims 13-16, while there is a step directed to  “supplying the items of laundry to the laundry treatment apparatus in a targeted way”, this limitation specifies that the “targeted way” can be either of the only two available conditions (i.e., with the longer edge extending transversely to a feed direction OR with the shorter edge extending transversely to a feed direction), thereby making the “targeted way” limitation of little value since it encompasses all possible conditions.

The subject matter eligibility of the claims of the present application most closely resembles the evaluation of Example 45 directed to the “Controller for Injection Mold”, and Example 46 directed to “Livestock Management” as described in  Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, see pages 18-29 (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_app1.pdf).  Both of these examples are directed to abstract idea exceptions, particularly mental processes, and discuss intended used limitations added to the preamble and the use of well-known physical elements in the claims that do not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sielermann et al., US 9,988,220 in view of NPL V – “Properties of Quadrilaterals”.  
Sielermann discloses methods for determining a longer edge and/or a shorter edge of laundry items (Figs. 103, C6, L8 – C12, L42) in which the laundry item (10) hangs down freely from a first corner (23, Fig. 2) with a second corner (28) that is diagonally opposite the first corner being lower that the first corner (Fig. 2, especially see laundry item (10) that is adjacent elements (40, 41)), wherein the laundry item (10) would have edge areas that extend from the second, lower, free corner (28), and the imaging device (22) would be capable of automatically deriving which edge areas belong to the longer edge and/or to the shorter edge.  Moreover, imaginary horizontal and vertical reference lines that pass through the corner point of the second corner (28) exist (because they are imaginary) and the angles between these reference lines and the edge areas could be determined by the imaging device (22).  
Sielermann also discloses methods of automatic feeding of laundry items to a laundry treatment apparatus (C2, L7 – C5, L55) wherein the laundry items (10 are supplied to the laundry treatment apparatus in a targeted way (as shown in Figs. 1-3, a single laundry item (10) is transferred from a first conveyor (11) by being picked up by several grippers and clamps and transported by additional conveyors until it is spread out and ready to be passed to the laundry treatment device from the last conveyor (37)), with a longer edge or shorter edge extending transversely to the feed direction (29).  
Sielerman fails to teach the following claimed assumptions and statements: 
the longer edge is assumed to be the edge area that extends at a larger angle relative to an imaginary horizontal reference line (Claims 1, 13, and 14);
the shorter edge is assumed to be the edge area that extends at a smaller angle relative to the imaginary horizontal reference line (Claims 1, 13, and 14);
the longer edge is assumed to be the edge area that extends at a smaller angle relative to an imaginary vertical reference line (Claims 2 and 15);  
the shorter edge is assumed to be the edge area that extends at a larger angle relative to the imaginary vertical  reference line (Claims 2 and 15);
the longer of the respective edge areas belongs to the longer edge (Claims 9 and  16); and
the shorter of the respective edge areas belongs to the shorter edge (Claims 9 and 16).

The claims do not impose any limits on how the “analyzing the images and measuring respective angles of the respective edge areas extending from the second corner” is accomplished, and thus these steps/actions can be performed in any way known to those of ordinary skill in the art.  NPL V describes the geometry and mathematical relationships of quadrilateral shapes and provide the mathematical tools and observations to analyze, observe, and or calculate the side lengths and angles, and therefore, the determine the longer or shorter edge of a quadrilateral shape, such as a laundry item.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to combine these geometric/mathematical tools with Sielerman’s methods because these are well-understood, routine, conventional  geometric and mathematical relationships that can be used manually or in algorithms associated with control devices to determine/derive angles and lengths, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  Applicant argues that geometry and mathematical relationships of quadrilateral shapes could not have solved the problem at all.  However, it is exactly the use of Euclidean geometry, which is representatively shown in the NPL V document directed to quadrilateral shapes, that allows Applicant to determine which edge is longer or shorter.  The ordinarily skilled artisan would be able to apply well-known axioms and theorems of Euclidean geometry to a laundry item having a quadrilateral shape  in order to determine relative lengths of two sides of the quadrilateral extending from a common point, and the result would yield nothing more than predictable results (i.e., both the longer side and the shorter side would be determined.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652